            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 1 of 35




 1   Jeffrey B. Cereghino, SBN #099480
     Email: jbc@cereghinolaw.com
 2   CEREGHINO LAW GROUP LLP
 3   101 Montgomery Street, Suite 1800
     San Francisco, California 94104
 4   Telephone: (415) 433-4949

 5   Michael F. Ram, SBN #104805
     Email: mram@robinskaplan.com
 6   ROBINS KAPLAN LLP
     2440 West El Camino Real, Suite 100
 7   Mountain View, California 94040
 8   Telephone: (650) 784-4040
     Charles J. LaDuca, Admitted Pro Hac Vice
 9
     Email: charles@cuneolaw.com
10   Brendan Thompson, Admitted Pro Hac Vice
     Email: brendant@cuneolaw.com
11   CUNEO GILBERT & LaDUCA, LLP
     4725 Wisconsin Avenue, NW, Suite 200
12   Washington, DC 200016
13   Telephone: (202) 789-3960
     Class Counsel
14
     [Additional Counsel Appear on Signature Page]
15
                                 UNITED STATES DISTRICT COURT
16

17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

18   DANA GOLD, TAMMY EMERY, MARY                       No. 3:14-cv-05373-RS
     LOUISE FERENCE, LAURA NORRIS,
19   DONALD FURSMAN, and JOHN TRIANA,                   PLAINTIFFS’ NOTICE OF MOTION
     on behalf of themselves and all others similarly   AND MEMORANDUM OF POINTS
20   situated,                                          AND AUTHORITIES IN SUPPORT OF
21                                                      MOTION FOR PRELIMINARY
                           Plaintiffs,                  APPROVAL OF CLASS ACTION
22                                                      SETTLEMENT
            v.
23                                                      CLASS ACTION
     LUMBER LIQUIDATORS, INC., a Delaware               Complaint Filed: December 8, 2014
24   corporation; and DOES 1 through 200,
25   inclusive,                                         The Honorable Richard Seeborg
                                                        DATE:          November 14, 2019
26                         Defendants.                  TIME:          1:30 p.m.
                                                        LOCATION: Courtroom 3 - 17th Floor
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                      CASE NO. 3:14-CV-05373-RS
                                                    1
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 2 of 35




 1   TO:    THE CLERK OF THE COURT; and
 2   TO:    DEFENDANT LUMBER LIQUIDATORS, INC. AND ITS ATTORNEYS OF
            RECORD:
 3
            PLEASE TAKE NOTICE that on November 14, 2019 at 1:30 p.m., in Courtroom 3,
 4
     17th Floor, of the San Francisco Courthouse for the U.S. District Court for the Northern
 5
     District of California, 450 Golden Gate Avenue, San Francisco, California, 94102, Plaintiffs
 6
     will move for preliminary approval of a class action settlement.
 7
            This motion will be based on this Notice of Motion, the Memorandum of Points and
 8
     Authorities, the Declarations of Michael F. Ram and Julie N. Green, the records and file in this
 9
     action, and on such other matter as may be presented before or at the hearing of the motion.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                         CASE NO. 3:14-CV-05373-RS
                                                    2
                  Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 3 of 35




 1                                                   TABLE OF CONTENTS
 2
                                                                                                                            Page Number
 3
     I.      INTRODUCTION .............................................................................................................. 1
 4
     II. STATEMENT OF FACTS ................................................................................................ 1
 5
          A. Plaintiffs’ claims................................................................................................................. 1
 6
          B. The Court denies Lumber Liquidators’ motion to dismiss................................................. 2
 7
          C. Plaintiffs engage in discovery and work with experts. ....................................................... 2
 8

 9        D. The Court grants class certification, the Ninth Circuit denies Lumber Liquidators’
             Rule 23(f) petition, and Class Members receive notice. .................................................... 3
10
          E. The parties prepare for trial. ............................................................................................... 4
11
          F. The parties negotiate the settlement. .................................................................................. 5
12
          G. Settlement terms ................................................................................................................. 5
13
             1.        The proposed Settlement Class .................................................................................. 5
14
             2.        The relief to Settlement Class Members .................................................................... 6
15

16           3.        The proposed release .................................................................................................. 6

17           4.        The Proposed Settlement Administrator .................................................................... 6

18           5.        CAFA Notice ............................................................................................................. 7

19   III.         STATEMENT OF ISSUES ............................................................................................ 7
20   IV.          AUTHORITY AND ARGUMENT ............................................................................... 7
21        A. The Settlement Class should be preliminarily certified. .................................................... 7
22
          B. The Settlement Class satisfies the requirements of Rule 23(a). ......................................... 8
23
          C. The Settlement Class satisfies the requirements of Rule 23(b)(3). .................................... 9
24
          1. Common questions predominate over questions affecting individual
25           class members..................................................................................................................... 9

26           2.        A class action is superior to other available methods of adjudication. .................... 11
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                                         CASE NO. 3:14-CV-05373-RS
                                                                           i
                  Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 4 of 35




 1        B. The proposed settlement should be preliminarily approved. ........................................... 12
 2           1.       The settlement is the result of arm’s-length, non-collusive negotiations................. 13
 3           2.     The relief provided by the settlement is adequate taking into account the
 4           strength of Plaintiffs’ case and the risk, cost, and delay of trial and appeal....................... 14

 5           3.       The settlement compares favorably to other similar settlements. ............................ 16

 6           4.     Counsel and the parties are well informed of the strengths and weaknesses of
             the claims and defenses and support the settlement. .......................................................... 18
 7
             5.       The Settlement Fund will be fairly allocated to Settlement Class Members. .......... 19
 8
             6.       Class Counsel will request approval of a fair and reasonable fee. ........................... 22
 9
          C. The Notice Plan complies with Rule 23(e) and due process. ........................................... 23
10

11        D. The schedule for final approval ........................................................................................ 24

12   V.      CONCLUSION ................................................................................................................. 24

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                                    CASE NO. 3:14-CV-05373-RS
                                                                        ii
                Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 5 of 35




 1                                                  TABLE OF AUTHORITIES
 2   FEDERAL STATUTES
 3   28 U.S.C. § 1715(b) ...................................................................................................................... 7
 4
     Class Action Fairness Act of 2005 ............................................................................................... 7
 5
     FEDERAL RULES
 6
     Fed. R. Civ. P. 23 ................................................................................................................ passim
 7

 8   FEDERAL CASES
 9   Amchem Prods. v. Windsor, 521 U.S. 591 (1997) ................................................................ 10, 23
10   Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245 (N.D. Cal. 2015) ................................... 19
11   Celano v. Marriott Int’l Inc., 242 F.R.D. 544 (N.D. Cal. 2007) .................................................. 8
12
     Churchill Village, L.L.C. v. General Electric, 361 F.3d 566 (9th Cir. 2004) ............................ 12
13
     Class Plaintiffs v. City of Seattle, 955 F.2d 1268 (9th Cir. 1992) .............................................. 15
14
     Corson v. Toyota Motor Sales U.S.A., Inc., No. CV 12-8499-JGB, 2016 WL 1375838
15     (C.D. Cal. Apr. 4, 2016) ......................................................................................................... 22
16   Dennis v. Kellogg Co., 697 F.3d 858 (9th Cir. 2012)................................................................... 6
17   Dyer v. Wells Fargo Bank, N.A., No. 13-cv-02858-JST, 2014 WL 1900682
18     (N.D. Cal. May 12, 2014) ....................................................................................................... 16

19   Ellis v. Costco Wholesale Corp., 657 F.3d 970 (9th Cir. 2011) ................................................... 8

20   Fowler v. Wells Fargo Bank, N.A., No. 17-cv-02092-HSG, 2018 WL 4003286
       (N.D. Cal. Aug. 22, 2018) ...................................................................................................... 10
21
     Garner v. State Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832
22     (N.D. Cal. Apr. 22, 2010) ....................................................................................................... 13
23   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ............................................... 9, 10, 16
24
     Hickox-Huffman v. US Airways, Inc., No. 10-cv-05193-VKD, 2018 WL 5291990
25     (N.D. Cal. Oct. 22, 2018) ....................................................................................................... 10

26   Hopkins v. Stryker Sales Corp., No. 11-CV-02786-LHK, 2013 WL 496358
       (N.D. Cal. Feb. 6, 2013) ......................................................................................................... 22
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                                        CASE NO. 3:14-CV-05373-RS
                                                                         iii
               Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 6 of 35




 1   In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299 (N.D. Cal. Aug. 15, 2018) .................. 11
 2   In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935 (9th Cir. 2011) ........................... 14
 3   In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices, & Prods. Liab. Litig.,
 4      2019 WL 536661 (N.D. Cal., Feb. 11, 2019) ................................................................... 10, 13

 5   In re Hyundai & Kia Fuel Econ. Litig., 15-56014, 2019 WL 2376831
        (9th Cir. June 6, 2019) ........................................................................................................ 9, 10
 6
     In re Lumber Liquidators Chinese-Manufactured Flooring Products Marketing,
 7      Sales Practices & Products Liability Litig., MDL No. 1:15-md-2627 (AJT/TRJ)
        (E.D. Va. Oct. 9, 2018) ........................................................................................................... 15
 8
     In re Nat’l Collegiate Athletic Ass’n, No. 4:14-md-2541-CW, 2017 WL 6040065
 9
        (N.D. Cal. Dec. 6, 2017) ......................................................................................................... 21
10
     In re Online DVD-Rental Antitrust Litig., 779 F.3d 934 (9th Cir. 2015) ................................... 20
11
     In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078 (N.D. Cal. 2007) ................................. 12
12
     Johnson v. Fujitsu Tech. & Bus. of Am., Inc., No. 16-CV-03698-NC,
13     2018 WL 2183253 (N.D. Cal. May 11, 2018)........................................................................ 22
14   Johnson v. Metro-Goldwyn-Mayer Studios Inc., No. C17-541 RSM, 2018 WL 5013764
15     (W.D. Wash. Oct. 16, 2018) ................................................................................................... 10

16   Nat’l Rural Telecommc’ns Coop. v. DIRECTV, Inc., 221 F.R.D. 523
       (C.D. Cal. 2004) ............................................................................................................... 14, 19
17
     Pelletz v. Weyerhaeuser Co., 592 F. Supp. 2d 1322 (W.D. Wash. 2009) .................................. 21
18
     Reickborn v. Velti PLC, No. 13-cv-03889-WHO, 2015 WL 468329
19     (N.D. Cal. Feb. 3, 2015) ......................................................................................................... 16
20   Rinky Dink, Inc. v. World Business Lenders, LLC, No. C14-0268-JCC, 2016 WL 3087073
21     (W.D. Wash. May 31, 2016) .................................................................................................. 15

22   Rodriguez v. W. Publ’g Corp., 563 F.3d 948 (9th Cir. 2009) .................................................... 13

23   Schofield v. Delta Air Lines, Inc., No. 18-cv-00382-EMC, 2019 WL 955288
       (N.D. Cal. Feb. 27, 2019) ....................................................................................................... 13
24
     Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003) ................................................................... 20
25
     Steiner v. Am. Broad Co., Inc., 248 F. App’x 780 (9th Cir. 2007)............................................. 22
26
     Sullivan v. DB Investments, Inc., 667 F.3d 273 (3d Cir. 2011) .................................................. 10
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                                      CASE NO. 3:14-CV-05373-RS
                                                                        iv
               Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 7 of 35




 1   Terry v. Hoovestol, Inc., No. 16-cv-05183-JST, 2018 WL 6439167
       (N.D. Cal. Dec. 7, 2018) ......................................................................................................... 12
 2
     Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) ................................................ 9
 3

 4   Valentino v. Carter-Wallace, Inc., 97 F.3d 1227 (9th Cir. 1996) .............................................. 11

 5   Vincent v. Hughes Air W., 557 F.2d 759 (9th Cir. 1977) ........................................................... 22

 6   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002) ..................................................... 21

 7   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .................................................................. 8
 8   Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168 (9th Cir. 2010) ..................... 8, 11, 12
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                                    CASE NO. 3:14-CV-05373-RS
                                                                       v
             Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 8 of 35




 1
                                           I.     INTRODUCTION
 2
             Plaintiffs Dana Gold, Tammy Emery, Mary Louise Ference, Laura Norris, Donald
 3
     Fursman, and John Triana move for preliminary approval of their proposed national class
 4
     settlement with defendant Lumber Liquidators, Inc. After more than four years of hard-fought
 5
     litigation, Lumber Liquidators has committed $14 million in cash and up to $16 million in store
 6
     credit vouchers to fully resolve the claims of a proposed Settlement Class of all individuals in
 7
     the United States and its territories who purchased Morning Star Strand Bamboo flooring (the
 8
     “Flooring”) for personal, family, or household use from January 1, 2012 to March 15, 2019.
 9
             The settlement merits preliminary approval. It was carefully negotiated at arm’s-length
10
     with the assistance of experienced mediators after the parties completed complex and
11
     substantial discovery, the Court granted class certification and denied Lumber Liquidators’
12
     Daubert and summary judgment motions, and the parties and their counsel commenced trial
13
     preparations. This resolution ensures that Settlement Class Members are compensated and
14
     eliminates the risk of trial, appeal, and collecting a judgment from a financially challenged
15
     defendant.
16
             The proposed settlement was negotiated shortly before trial after more than four years
17
     of highly-contested litigation. It is fair, reasonable, and adequate, particularly in light of the
18
     risks and cost of continued litigation. Plaintiffs request that the Court grant their motion for
19
     preliminary approval, preliminarily certify the proposed national Settlement Class, and approve
20
     the proposed notice plan.
21
                                     II.        STATEMENT OF FACTS
22
             A.      Plaintiffs’ claims
23
             Plaintiff Dana Gold filed this class action lawsuit on December 8, 2014, alleging that
24
     Lumber Liquidators’ Morning Star Bamboo Flooring was uniformly defective and would not
25
     last its warranted 30-year lifespan. ECF No. 1. Following amendments, Plaintiffs asserted
26
     claims for violations of the consumer protection laws of California, Florida, Illinois, Minnesota,
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                             CASE NO. 3:14-CV-05373-RS
                                                       1
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 9 of 35




 1   Pennsylvania, and West Virginia on behalf of proposed classes of consumers of each of those
 2   states, alleging that the Morning Star Strand Bamboo flooring was unable to withstand normal
 3   variations in a home’s ambient moisture, causing the Flooring to buckle, warp, gap, shrink and
 4   splinter, and that Lumber Liquidators concealed the defect from consumers. ECF Nos. 57, 63,
 5   171, 223.
 6          B.      The Court denies Lumber Liquidators’ motion to dismiss.
 7          Lumber Liquidators filed motions to dismiss Plaintiffs’ claims and to strike some of
 8   Plaintiffs’ class claims in August 2015. ECF Nos. 31-33. Plaintiffs opposed the motions. ECF
 9   Nos. 39-42. Following an October 26, 2015 hearing, ECF No. 49, the Court denied the motion
10   to strike and granted, in part, and denied, in part, the motion to dismiss. ECF No. 54.
11          C.      Plaintiffs engage in discovery and work with experts.
12          The parties engaged in extensive discovery over several years. Plaintiffs served
13   numerous interrogatories and requests for production on Lumber Liquidators and received
14   approximately 855,000 pages of documents in response. Ram Decl. ¶ 4. The parties conducted
15   fourteen (14) fact witness depositions (of Lumber Liquidators employees, third-party witnesses,
16   and the Named Representatives) and seven (7) expert depositions. Id. Plaintiffs also served
17   subpoenas on two inspection groups that work with Lumber Liquidators to inspect warranty
18   claim submissions. Id.
19          Each Plaintiff responded to Lumber Liquidators’ document requests and interrogatories,
20   sat for deposition, and had the Flooring in their home inspected by Lumber Liquidators’ expert.
21   Id.
22          Plaintiffs also retained and worked closely with several experts. Engineers Peter Nelson
23   and Emily Hopps of Simpson, Gumpertz & Heger inspected and tested the Flooring and
24   reviewed Lumber Liquidators’ internal documents. Ram Dec. ¶ 5. They produced a report in
25   support of Plaintiff’s motion for class certification and a supplemental report before trial and
26   were deposed twice. Id. Daniel Harrington is a bamboo flooring expert who opined on the
27   replacement of Plaintiffs’ and class members’ flooring. Id. He provided a declaration in

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                      2
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 10 of 35




 1   support of class certification and a subsequent report and was also deposed twice. Id. Phil
 2   Waier, formerly of R.S. Means, provided a damages model that assessed the cost of removing
 3   class members’ defective Flooring, the cost of the replacement product, and the cost of labor.
 4   Id. Mr. Waier was also deposed twice. Id.
 5          D.      The Court grants class certification, the Ninth Circuit denies Lumber
                    Liquidators’ Rule 23(f) petition, and Class Members receive notice.
 6
            In February 2017, Plaintiffs filed a motion, supported by substantial evidence and
 7
     expert testimony, requesting certification of six state classes of Morning Star Bamboo flooring
 8
     purchasers. ECF Nos. 111-15. Extensive briefing followed Plaintiffs’ certification motion.
 9
     Lumber Liquidators opposed Plaintiffs’ motion and moved to strike Plaintiffs’ experts’
10
     testimony. ECF Nos. 132-33. Plaintiffs filed a reply and opposed the motion to strike. ECF
11
     Nos. 138, 143-44. Lumber Liquidators filed a reply to its motion to strike and a sur-reply to
12
     Plaintiffs’ certification motion. ECF Nos. 140, 152. The parties also briefed Plaintiffs’ motion
13
     for leave to amend their complaint to narrow the proposed class definitions. ECF Nos. 154-55,
14
     165, 166-67. After the district court ruled on the motion for leave to amend, the parties filed
15
     supplemental briefs addressing class certification and the Daubert motion. ECF Nos. 176, 177-
16
     78.
17
            Following a hearing, the district court granted Plaintiffs’ motion and certified classes of
18
     consumers in California, Florida, Illinois, Minnesota, Pennsylvania, and West Virginia who
19
     purchased Lumber Liquidators’ Morning Star Strand Bamboo flooring from January 1, 2008 to
20
     the present. The court denied Lumber Liquidators’ motion to exclude the testimony of
21
     Plaintiffs’ experts except as to testimony relating to whether the company should have expected
22
     the alleged defect and was aware of it. ECF No. 215. Plaintiffs then filed a motion to correct
23
     the California Class definition. ECF No. 219. The Court granted the motion. ECF No. 222.
24
            The parties subsequently stipulated to narrow the class period. ECF Nos. 243-44.
25
            Lumber Liquidators filed a Rule 23(f) petition, which Plaintiffs opposed. Ram Decl. ¶
26
     7. After the Court amended the California Class definition, Lumber Liquidators filed an
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     3
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 11 of 35




 1   amended Rule 23(f) petition. Plaintiffs filed an opposition. Id. The Ninth Circuit denied the
 2   petition on March 1, 2018. Id.
 3          Plaintiffs worked with notice administrator Rust Inc. to prepare a proposed notice plan
 4   consisting of direct mail and publication notice. ECF No. 245. The Court approved the notice
 5   plan on September 28, 2018. ECF No. 246. Rust implemented the notice program approved by
 6   this Court. Lumber Liquidators provided a detailed customer database that enabled notices to
 7   be directly mailed to class members. Litigation notice was augmented by a web-based notice
 8   program on social media and publication in several industry related magazines. Only 18 class
 9   members opted out of the class. Ram Decl., ¶ 8. The Court denied Lumber Liquidators’
10   motion to dismiss on jurisdictional grounds and motion for summary judgment.
11          Lumber Liquidators moved to dismiss Plaintiffs’ complaint under Rule 12(b)(2),
12   arguing that the Court lacked jurisdiction over Lumber Liquidators as to the non-California
13   Plaintiffs and classes. ECF No. 172. Plaintiffs opposed. ECF No. 185. Lumber Liquidators also
14   moved to transfer the case to the Eastern District of Virginia. ECF No. 191. Plaintiffs opposed
15   that motion as well. ECF No. 196. The Court denied both motions. ECF No. 206.
16           Lumber Liquidators filed a motion for summary judgment on August 15, 2018, arguing
17   that all of Plaintiffs’ claims should be dismiss on various factual and legal grounds. ECF No.
18   241. Plaintiffs opposed. ECF No. 247. The Court denied the motion on January 2, 2019. ECF
19   No. 256.
20          E.      The parties prepare for trial.
21          While Lumber Liquidators’ motion for summary judgment was pending and after the
22   Court’s order denying it, the parties focused on preparing for trial. Trial was scheduled to begin
23   on February 25, 2019. Plaintiffs worked on a proposed trial plan, compiled documents and
24   deposition excerpts to use as evidence, prepared Plaintiffs, class members, and experts for
25   witness testimony, and worked on the joint pretrial statement. Ram Decl. ¶ 9.
26   \\\
27   \\\

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     4
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 12 of 35



            F.       The parties negotiate the settlement.
 1
            The parties participated in mediations on December 13, 2017 and January 26, 2018 with
 2
     the Honorable Edward A. Infante (Ret.) (JAMS); and May 17, 2018 and October 4, 2018 with
 3
     Bruce A. Friedman (JAMS). Ram Decl. ¶ 10. The parties continued to work to finalize the
 4
     terms of the settlement, including numerous e-mail exchanges and conference calls to come to
 5
     an agreement on the settlement details. Id.
 6

 7          G.       Settlement terms
 8          The terms of the settlement are memorialized in the parties’ Class Action Settlement
 9   Agreement (“SA”), attached as Exhibit 1 to the Ram Declaration.
10                   1.      The proposed Settlement Class

11          The proposed Settlement Class is broader than the six state classes the Court previously

12   certified because it includes purchasers in all fifty states and the United States territories. The

13   Settlement Class is defined as:

14               All individuals in any of the fifty states and all territories of the United
                 States who purchased, for personal, family, or household use, Morning
15               Star Strand Bamboo Flooring sold by Lumber Liquidators, Inc. from
                 January 1, 2012 to the present.
16
                 Excluded from the Settlement Class are Defendant, its legal
17               representatives, assigns and successors, and any entity in which Defendant
                 has a controlling interest. Also excluded is the judge to whom this case is
18               assigned and any member of the judge’s immediate family and judicial
19               staff.

20   The expansion of the proposed Settlement Class will provide relief to all purchasers of Lumber

21   Liquidators’ Morning Star Bamboo flooring since January 1, 2012 throughout the United States

22   and its territories. The expanded Settlement Class will also allow Lumber Liquidators to

23   resolve all potential claims relating to the flooring as part of a single settlement. As discussed

24   below, it is appropriate to certify the Settlement Class (for settlement purposes only) because

25   the same overarching common issues predominate over individualized issues and the other

26   Rule 23 requirements remain satisfied.

27   \\\

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                              CASE NO. 3:14-CV-05373-RS
                                                        5
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 13 of 35



                    2.      The relief to Settlement Class Members
 1
            Lumber Liquidators will pay $14 million in cash and $14 million in store credit
 2
     vouchers to resolve this case. SA § nn (under “Definitions”), and A.1. If more than 7% of
 3
     Settlement Class Members file valid claims, Lumber Liquidators will pay an additional $2
 4
     million in store credit vouchers. SA § A.1. No amount of the Settlement Fund will revert to
 5
     Lumber Liquidators.
 6
            If the $14 million cash portion of the Settlement Fund is not exhausted after payment of
 7
     all claims, attorneys’ fees, costs, service awards, and administration costs, an additional
 8
     proportional payment will be made to all Settlement Class Members who received a cash
 9
     payment. SA § 6(a). If any amount of the cash portion of the Settlement Fund remains
10
     (because, for example, of uncashed checks), Plaintiffs propose to distribute the remaining cash
11
     cy pres to Habitat for Humanities. SA § B.6.(c). This recipient is related to the subject matter
12
     of the lawsuit and to Settlement Class Members because it provides housing for people in need.
13
     See Dennis v. Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012) (requiring “a driving nexus
14
     between the plaintiff class and the cy pres beneficiaries” (citation omitted)). Counsel and the
15
     parties have no relationship with Habitat for Humanities. Ram Decl. ¶ 11.
16
                    3.      The proposed release
17
            In exchange for receiving the settlement benefits, Settlement Class Members will
18
     release all claims asserted in this case or that they could have asserted or could in the future
19
     assert against the Released Parties relating to the claims asserted in this case and their purchase
20
     and use of Morning Star Strand Bamboo flooring. SA §§ A – E (RELEASE BY ALL
21
     SETTLEMENT CLASS MEMBERS).
22
                    4.      The Proposed Settlement Administrator
23
            The proposed settlement administrator is CPT Group. Three settlement administrators s
24
     Counsel reviewed the proposals and picked CPT Group based on their pricing and experience.
25
     Ram Decl., ¶ 12. The anticipated cost of notice and administration is estimated at $500,000.
26
     Declaration of Julie N. Green On Behalf Of CPT Group, Inc. in Support of Motion For
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                           CASE NO. 3:14-CV-05373-RS
                                                      6
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 14 of 35




 1   Preliminary Approval (“Green Decl.”), ¶ 26, attached as Exhibit B to SA. This will come out
 2   of the settlement fund. SA, ¶ 1.A. It is reasonable relative to the value of the settlement.
 3                  5.      CAFA Notice

 4          This settlement is subject to the requirements of the Class Action Fairness Act of 2005,

 5   which requires that notice containing certain required information be served upon the

 6   appropriate State and Federal officials within ten days of the filing of a proposed settlement. 28

 7   U.S.C. § 1715(b). The Settlement Administrator will prepare and mail the CAFA notice. SA §

 8   c. (“Definitions”).

 9                                    III.   STATEMENT OF ISSUES
10          Whether the Court should grant preliminary approval of the proposed settlement so the
11   Settlement Class may receive notice of its terms.
12                              IV.      AUTHORITY AND ARGUMENT
13          The Court’s role at preliminary approval is to determine whether it is appropriate to
14   provide notice of the proposed settlement to the class. Because the proposed Settlement Class is
15   broader than the classes the Court previously certified, Plaintiffs first address certification of
16   the Settlement Class. Plaintiffs then address the merits of the proposed settlement. Finally,
17   Plaintiffs discuss the proposed Notice Plan and a proposed schedule for final approval.
18          A.      The Settlement Class should be preliminarily certified.
19          The Settlement Class satisfies the requirements of Rule 23 (a) and (b)(3). 1 The Rule
20   23(a) requirements are numerosity, commonality, typicality and adequacy. Rule 23(b)(3)
21   requires plaintiffs to establish “that the questions of law or fact common to class members
22   predominate over any questions affecting only individual members, and that a class action is
23   superior to other available methods for fairly and efficiently adjudicating the controversy.”
24   \\\
25
     1
26     For settlement purposes only, Lumber Liquidators does not dispute this characterization. If
     the proposed settlement is not approved, Lumber Liquidators reserves its right to contest
27   national class certification.
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                            CASE NO. 3:14-CV-05373-RS
                                                       7
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 15 of 35



             B.      The Settlement Class satisfies the requirements of Rule 23(a).
 1
             The proposed Settlement Class satisfies the numerosity requirement. As the Court
 2
     recognized, the six single-state classes the Court previously certified each had well over one
 3
     thousand members, satisfying numerosity. ECF No. 215 at 4. The broader nationwide class has
 4
     approximately 300,000 class members, also satisfying the requirement. See Celano v. Marriott
 5
     Int’l Inc., 242 F.R.D. 544, 548-49 (N.D. Cal. 2007) (numerosity is generally satisfied when a
 6
     class has at least 40 members).
 7
             The Settlement Class also satisfies the commonality requirement, which requires that
 8
     class members’ claims “depend upon a common contention,” of such a nature that
 9
     “determination of its truth or falsity will resolve an issue that is central to the validity of each
10
     [claim] in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). As the Court
11
     recognized in its class certification order, the common question of “whether the flooring’s
12
     inability to withstand normal humidity changes undermines its durability and/or makes it
13
     unable to last the promised 30 years” is “‘central to the validity’ of the claims of all class
14
     members and is capable of resolution in ‘one stroke.’” ECF No. 215 at 6 (quoting Dukes, 564
15
     U.S. at 350). This same common question is at the heart of the claims of all members of the
16
     broader Settlement Class as well.
17
             Typicality is satisfied if “the claims or defenses of the representative parties are typical
18
     of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of
19
     the claims of Settlement Class members because they stem from the same alleged design defect
20
     and seek relief under the same legal theories. ECF No. 215 at 7-8; see also Wolin v. Jaguar
21
     Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir. 2010) (typicality was satisfied where
22
     the tires on all class members’ vehicles suffered from the same alleged defect and regardless of
23
     manifestation of the defect).
24
             Finally, the adequacy requirement is satisfied when the class representatives will “fairly
25
     and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). To make this
26
     determination, “courts must resolve two questions: ‘(1) do the named plaintiffs and their
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                             CASE NO. 3:14-CV-05373-RS
                                                       8
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 16 of 35




 1   counsel have any conflicts of interest with other class members and (2) will the named
 2   plaintiffs and their counsel prosecute the action vigorously on behalf of the class?’” Ellis v.
 3   Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011) (citation omitted). The Court
 4   previously found that Plaintiffs have no conflict of interest with the other proposed class
 5   members and have demonstrated their commitment to the class by actively participating in the
 6   litigation. ECF No. 215 at 8-10. 2 Nothing has changed. Plaintiffs and their counsel have
 7   continued to vigorously represent the class and have no conflicts of interest with any Settlement
 8   Class Members.
 9          C.      The Settlement Class satisfies the requirements of Rule 23(b)(3).
10          Class certification is appropriate under Rule 23(b)(3) when “questions of law or fact
11   common to the members of the class predominate over any question affecting only individual
12   members, and . . . a class action is superior to other available methods for the fair and efficient
13   adjudication of the controversy.” Both requirements are satisfied for the Settlement Class, just
14   as they were in the context of contested class certification. See ECF No. 215 at 10-16.
15                  1.      Common questions predominate over questions affecting individual
                            class members.
16
            “When ‘one or more of the central issues in the action are common to the class and can
17
     be said to predominate, the action may be considered proper under Rule 23(b)(3)[.]’” Tyson
18
     Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036 (2016) (citation omitted); see Hanlon v. Chrysler
19
     Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (“When common questions present a significant
20
     aspect of the case and they can be resolved for all members of the class in a single adjudication,
21
     there is clear justification for handling the dispute on a representative rather than on an
22
     individual basis.”). In cases involving consumer fraud, predominance is “‘readily met’”
23
     because “a company’s mass marketing efforts, common to all consumers, misrepresented the
24
     company’s product[.]” In re Hyundai & Kia Fuel Econ. Litig., 15-56014, 2019 WL 2376831,
25

26
     2
      The Court found that Plaintiff Mendez was not an adequate representative. Id. Plaintiffs
27   substituted Mary Louise Ference in his place. ECF No. 223.
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                           CASE NO. 3:14-CV-05373-RS
                                                      9
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 17 of 35




 1   at *7 (9th Cir. June 6, 2019) (quoting Amchem Prods. v. Windsor, 521 U.S. 591, 625 (1997)).
 2          Moreover, “whether a proposed class is sufficiently cohesive to satisfy Rule 23(b)(3) is
 3   informed by whether certification is for litigation or for settlement.” In re Hyundai & Kia Fuel
 4   Econ. Litig., 2019 WL 2376831, at *7. As the Supreme Court has explained, when
 5   “[c]onfronted with a request for settlement-only class certification, a district court need not
 6   inquire whether the case, if tried, would present intractable management problems . . . for the
 7   proposal is that there be no trial.” Amchem Prods., 521 U.S. at 620. “Courts . . . regularly
 8   certify settlement classes that might not have been certifiable for trial purposes because of
 9   manageability concerns.” In re Hyundai & Kia Fuel Econ. Litig., 2019 WL 2376831, at *7
10   (quoting 2 William B. Rubenstein, Newberg on Class Actions § 4:63 (5th ed. 2018)).
11          The Ninth Circuit has held that “differences between state consumer protection laws”
12   do not preclude certification of a Rule 23(b)(3) settlement class where there is a “common
13   nucleus of facts and potential legal remedies.” Hanlon, 150 F.3d at 1022-23; see In re Hyundai
14   & Kia Fuel Econ. Litig., 2019 WL 2376831, at *8; see also Sullivan v. DB Investments, Inc.,
15   667 F.3d 273, 301, 303-04 (3d Cir. 2011) (stating that “variations in the rights and remedies
16   available to injured class members under the various laws of the fifty states [do] not defeat
17   commonality and predominance” for certifying a settlement class because settlement “obviates
18   the difficulties inherent in proving the elements of varied claims at trial[.]”).
19          Recent cases have approved nationwide settlement classes based on state law claims:
20   See, e.g., In re Hyundai & Kia Fuel Econ. Litig., 2019 WL 2376831, at *13, *18 (certifying
21   nationwide settlement class applying California consumer protection law); Fowler v. Wells
22   Fargo Bank, N.A., No. 17-cv-02092-HSG, 2018 WL 4003286, at *4 (N.D. Cal. Aug. 22, 2018)
23   (state law breach of contract claims); see also Hickox-Huffman v. US Airways, Inc., No. 10-cv-
24   05193-VKD, 2018 WL 5291990, at *1-2 (N.D. Cal. Oct. 22, 2018) (breach of contract claim);
25   In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices, & Prods. Liab. Litig., 2019 WL
26   536661, at *7 (N.D. Cal., Feb. 11, 2019)(“there are common patterns on the certain key
27   elements among the various state laws” of misrepresentation, fraudulent concealment,
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                            CASE NO. 3:14-CV-05373-RS
                                                      10
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 18 of 35




 1   consumer protection, and implied and express warranty); Johnson v. Metro-Goldwyn-Mayer
 2   Studios Inc., No. C17-541 RSM, 2018 WL 5013764, at *1, 5 (W.D. Wash. Oct. 16, 2018)
 3   (certifying for settlement purposes consumer protection and warranty claims asserted by a
 4   nationwide class); In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, (N.D. Cal. Aug. 15,
 5   2018) (certifying claims for breach of contract and negligence for settlement purposes).
 6          Common questions predominate over any questions affecting only individual members.
 7   The common questions include whether Lumber Liquidators failed to disclose the defect,
 8   namely that the Flooring was unable to withstand normal variations in the home’s ambient
 9   moisture through its advertising, warranties and other express representations. Other common
10   questions include whether Settlement Class Members were harmed, and whether Settlement
11   Class Members are entitled to relief. These common questions are all based on a common set of
12   facts and can be resolved using the same evidence for all class members making class
13   certification appropriate. As in Hanlon, here, the common questions present “a significant
14   aspect of the case” such that “they can be resolved for all members of the class in a single
15   adjudication,”
16          One question common to all Settlement Class members is whether the Flooring is
17   defective.
18                    2.    A class action is superior to other available methods of adjudication.

19          Class certification is “superior to other available methods for fair and efficient

20   adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3). The purpose of the superiority

21   requirement is to ensure judicial economy and that a class action is the “most efficient and

22   effective means of resolving the controversy.” Wolin, 617 F.3d at 1175 (citation omitted).

23   Courts consider four factors in evaluating the superiority requirement:

24          (A) the class members’ interests in individually controlling the prosecution or
            defense of separate actions;
25
            (B) the extent and nature of any litigation concerning the controversy already
26          begun by or against class members;
27          (C) the desirability or undesirability of concentrating the litigation of the claims

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                           CASE NO. 3:14-CV-05373-RS
                                                     11
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 19 of 35



             in the particular forum; and
 1
             (D) the likely difficulties in managing a class action.
 2
     Fed. R. Civ. P. 23(b)(3).
 3
             Classwide resolution is the only practical method of addressing the allegedly wrongful
 4
     conduct at issue in this case. Pursuing individual claims against a well-defended company like
 5
     Lumber Liquidators would be prohibitively expensive. See Valentino v. Carter-Wallace, Inc.,
 6
     97 F.3d 1227, 1234-35 (9th Cir. 1996) (“A class action is the superior method for managing
 7
     litigation if no realistic alternative exists.”). It is also “far more efficient” to litigate Plaintiffs’
 8
     claims “on a classwide basis rather than in thousands of individual and overlapping suits.”
 9
     Wolin, 617 F.3d at 1176. Plaintiffs are not aware of any pending litigation involving the same
10
     claims, and this Court is well-positioned to oversee the resolution of these claims on a
11
     classwide basis given its familiarity with the issues.
12
             B.      The proposed settlement should be preliminarily approved.
13
             While courts agree that their role at preliminary approval is to determine whether it is
14
     appropriate to send notice of a proposed settlement to the class, they do not always use the
15
     same standard to make that determination. In the past, courts have focused only on whether the
16
     proposed agreement appears to be non-collusive, is free of “obvious deficiencies,” and
17
     generally falls within the range of “possible” approval. See, e.g., In re Tableware Antitrust
18
     Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D. Cal. 2007); see also Terry v. Hoovestol, Inc., No.
19
     16-cv-05183-JST, 2018 WL 6439167, at *4 (N.D. Cal. Dec. 7, 2018). Some courts in this
20
     district have applied the factors set forth in Hanlon, 150 F.3d at 1026, and Churchill Village,
21
     L.L.C. v. General Electric, 361 F.3d 566, 575-76 (9th Cir. 2004), which are used by courts to
22
     determine whether a settlement is fair, adequate, and reasonable at the final approval stage.
23
             (1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity, and
24           likely duration of further litigation; (3) the risk of maintaining class action status
25           through trial; (4) the amount offered in settlement; (5) the extent of discovery
             completed and the stage of the proceedings; (6) the experience and views of
26           counsel; (7) the presence of a governmental participant; (8) the reaction of the
             class members to the proposed settlement; and (9) whether the settlement is a
27           product of collusion among the parties.

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                                CASE NO. 3:14-CV-05373-RS
                                                         12
              Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 20 of 35




 1   The recent amendments to Rule 23(e) provide additional guidance, requiring parties to provide
 2   courts with sufficient information to determine that it will likely be able to approve the
 3   settlement as fair, reasonable and adequate. Fed. R. Civ. P. 23(e)(1)(B)(i). 3 Plaintiffs will
 4   address the factors outlined by all three standards, many of which overlap. In addition,
 5   Plaintiffs will provide the information outlined in the Northern District of California’s
 6   Procedural Guidance for Class Action Settlements. See generally In re Chrysler-Dodge-Jeep,
 7   2019 WL 536661, at *8-10 (considering the Procedural Guidance and the overlapping factors
 8   courts in this Circuit consider at preliminary approval).
 9                    1.      The settlement is the result of arm’s-length, non-collusive negotiations.

10             The parties negotiated the settlement at arm’s length over the course of approximately

11   two years with the assistance of two experienced mediators. The parties mediated four times

12   with two different mediators, and frequently exchanged information inter alia related to the

13   Defendant’s financial condition, candid assessments of estimated trial results and

14   consequences. This negotiation process favors approval of the settlement. See Rodriguez v. W.

15   Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good deal of stock in the product

16   of an arms-length, non-collusive, negotiated resolution”); Schofield v. Delta Air Lines, Inc., No.

17   18-cv-00382-EMC, 2019 WL 955288, at *6 (N.D. Cal. Feb. 27, 2019) (“The assistance of an

18   experienced mediator in the settlement process confirms that the settlement is non-

19   collusive.” (citation omitted)). Courts “may presume that through negotiation, the Parties,

20   3
         The considerations are whether:
21            (A) the class representatives and class counsel have adequately represented the
              class;
22            (B) the proposal was negotiated at arm’s length;
              (C) the relief provided for the class is adequate, taking into account:
23                    (i) the costs, risks, and delay of trial and appeal;
                      (ii) the effectiveness of any proposed method of distributing relief to the
24                    class, including the method of processing class-member claims;
25                    (iii) the terms of any proposed award of attorney’s fees, including timing
                      of payment; and
26                    (iv) any agreement required to be identified under Rule 23(e)(3[made in
                      connection with the proposed settlement]; and
27            (D) the proposal treats class members equitably relative to each other.
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                            CASE NO. 3:14-CV-05373-RS
                                                       13
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 21 of 35




 1   counsel, and mediator arrived at a reasonable range of settlement by considering Plaintiff’s
 2   likelihood of recovery.” Garner v. State Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010
 3   WL 1687832, at *9 (N.D. Cal. Apr. 22, 2010). In addition, none of the “red flags” the Ninth
 4   Circuit identified as potentially suggesting collusion—when counsel receive a disproportionate
 5   portion of the settlement, a “clear sailing” arrangement providing for the payment of attorneys’
 6   fees separate and apart from class funds, or a reversion of any funds to the defendant—is
 7   present here. In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011).
 8   No discussion of attorney fees occurred whatsoever in the negotiations. Ram Decl., ¶ 10.
 9                  2.       The relief provided by the settlement is adequate taking into account the
                             strength of Plaintiffs’ case and the risk, cost, and delay of trial and
10                           appeal.
11          Lumber Liquidators has agreed to pay $14 million in cash and up to $16 million in store
12   credit vouchers to settle Plaintiffs’ and Settlement Class Members’ claims. The Settlement
13   Fund will be used to pay the costs of notice and settlement administration, attorneys’ fees, costs
14   and expenses, and service awards to the Plaintiffs. Once these amounts are paid, the remainder
15   of the Settlement Fund and approximately $14,000,000 in vouchers and $2,000,000 more if 7%
16   claims rate is achieved will be distributed to Settlement Class Members who timely file a claim
17   form. SA, ¶ A.1.a.-e.
18          The proposed Settlement is a fair resolution of Plaintiffs’ claims given the risk of trial
19   and the inevitable appeals if Plaintiffs prevailed. Plaintiffs believe they have a case for liability
20   and have the evidence to prove that the Morning Star Bamboo flooring does not withstand
21   normal variations in a home’s ambient moisture. But, success was not guaranteed. Lumber
22   Liquidators contends that its flooring is not defective and asserted several defenses to
23   Plaintiffs’ claims. Lumber Liquidators is represented by highly skilled counsel who would
24   undoubtedly continue to vigorously defend their client. And the Court expressed some
25   skepticism about the persuasiveness of Plaintiffs’ experts’ opinions in its class certification
26   order. Dkt. No. 215 at 17.
27          Plaintiffs would not only have to prevail at trial, but also retain any favorable judgment
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                            CASE NO. 3:14-CV-05373-RS
                                                      14
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 22 of 35




 1   through the appellate process. Litigating this case through trial and any appeals would be
 2   expensive and time-consuming and would present risk to both parties. See Nat’l Rural
 3   Telecommc’ns Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004) (“The Court
 4   shall consider the vagaries of litigation and compare the significance of immediate recovery by
 5   way of the compromise to the mere possibility of relief in the future, after protracted and
 6   expensive litigation.”).
 7          Even if Plaintiffs prevailed, they likely faced difficulty collecting on a judgment.
 8   Evidence that a defendant cannot pay a larger settlement or judgment supports settlement
 9   approval. See Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1295 (9th Cir. 1992) (courts
10   consider whether the defendant can pay a large judgment or a larger settlement); see also Rinky
11   Dink, Inc. v. World Business Lenders, LLC, No. C14-0268-JCC, 2016 WL 3087073, at *2
12   (W.D. Wash. May 31, 2016) (approving settlement providing class members a fraction of their
13   statutory damages because the defendants’ financial condition meant “they are unable to pay a
14   larger settlement amount”).
15          Proving damages was one of the challenges in this case. Plaintiffs intended to seek
16   aggregate damages totaling the cost of the product or the cost of removal and replacement, with
17   an alternative award based on per square foot measures of actual damaged Flooring. Lumber
18   Liquidators intended to challenge these methods of calculating damages. Regardless, it is
19   unlikely that Lumber Liquidators could pay any sizeable judgment. Lumber Liquidators
20   recently settled the MDL claims relating to its laminate flooring products for $22 million in
21   cash and $14 million in store credit vouchers. See Order at 4, In re Lumber Liquidators
22   Chinese-Manufactured Flooring Products Marketing, Sales Practices & Products Liability
23   Litig., MDL No. 1:15-md-2627 (AJT/TRJ) (E.D. Va. Oct. 9, 2018), ECF No. 1705. As the
24   court explained in granting final approval of that settlement, Lumber Liquidators’ “financial
25   situation presented a significant challenge during settlement negotiations.” Id. at 11. Lumber
26   Liquidators “has also paid millions of dollars in regulatory fines and destroyed millions of
27   dollars in nonconforming inventory.” Id. at 11-12. In addition, Lumber Liquidators’ “stock
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                    15
               Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 23 of 35




 1   decreased from a high of $114.19 per share in October 2013 to an August 2018 price of $17.31
 2   per share.” Id. at 11. As of September 24, 2019, the stock closed at $9.08 per share. 4 Just as in
 3   the MDL, given the volume of product at issue and the company’s financial condition—
 4   combined with the amounts it has paid to resolve the MDL claims—“Lumber Liquidators could
 5   never afford to satisfy a judgment that awarded anything close to a full refund for purchasers.”
 6   Id. at 12; see also Reickborn v. Velti PLC, No. 13-cv-03889-WHO, 2015 WL 468329, at *6
 7   (N.D. Cal. Feb. 3, 2015) (finding the defendants’ financial condition “highlights the
 8   reasonableness of the settlement amount”).
 9              The settlement provides class members with cash payments and store credit vouchers,
10   that can be used for any product in a Lumber Liquidators store or installation labor costs from
11   Lumber Liquidators flooring installation network. It eliminates the risk of later payments at a
12   reduced rate due to higher costs and losses in the course of litigation—and the risk of no
13   payment at all. “The proposed settlement need not be ideal, but it must be fair and free of
14   collusion, consistent with a plaintiff’s fiduciary obligations to the class.” Dyer v. Wells Fargo
15   Bank, N.A., No. 13-cv-02858-JST, 2014 WL 1900682, at *6 (N.D. Cal. May 12, 2014); see also
16   Hanlon, 150 F.3d at 1027 (“Settlement is the offspring of compromise; the question we address
17   is not whether the final product could be prettier, smarter or snazzier, but whether it is fair,
18   adequate and free from collusion.”).
19                      3.       The settlement compares favorably to other similar settlements.

20              Below is the information about Lead Class Counsel’s past comparable settlements

21   requested by the Northern District of California’s Procedural Guidance for Class Action

22   Settlements. The principal case which bears relevance is In re Kitec Plumbing Systems Liability

23   Litig., MDL No. 3:09-md-2098-F (N.D. Tex. 2009), which is referenced below. It was a

24   national class, with a comparable class size and involved plumbing components in residences

25   and other structures. The case had compensation variables more complex than this matter, but

26   still involved submission of claims forms with supporting documentation. Perhaps more on

27   4
         https://www.marketwatch.com/investing/stock/ll.

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                             CASE NO. 3:14-CV-05373-RS
                                                           16
           Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 24 of 35




 1   point, but not a case that involved class counsel, is Lumber Liquidators MDL referenced above.
 2   In the MDL the estimated class size was over 760,000. Relative to the class size in this matter,
 3   approximately 300,000, it was about 2.5 times larger. However, the class member
 4   compensation delta between both cases is only six million, which augers well for the value of
 5   this settlement when contrasting class compensation and class size.
 6          The Lumber Liquidators MDL approved settlement provided for 22 million in cash and
 7   14 million in vouchers. The present proposed settlement class is less than 40% of the Lumber
 8   Liquidators MDL approved class, but the class benefits are almost 84% of the Lumber
 9   Liquidators MDL classes. The value of the vouchers in the proposed settlement is directly
10   related to the physical damage to the Flooring, which generated this case. In the MDL the issue
11   had nothing to do with physical damage, but rather involved economic loss. In the proposed
12   settlement class members can use the vouchers to repair their damaged floor, or replace them
13   with different products and include labor costs in that compensation.
14
                               In re Kitec Plumbing Systems       In re Lumber Liquidators
15                             Liability Litig., MDL No. 3:09-    Chinese-Manufactured
                               md-2098-F (N.D. Tex.)              Flooring Products Marketing,
16                                                                Sales Practices & Products
17                                                                Liability Litig., MDL No.
                                                                  1:15-md-2627 (AJT/TRJ)
18                                                                (E.D. Va.)

19     Settlement fund         $125,000,000.00                    $36,000,000.00
20     Number of class         Unknown                            Approximately 760,000
       members
21

22     Number of class         13,264                             Unknown, but over one million
       members to whom                                            emails and postcards sent, and
23     notice was sent                                            with the online banner ads,
                                                                  approximately 73% of class
24                                                                received notice
25     Methods of notice       Notice Program, Media              E-mail, postcards, online
                               Campaign                           banner advertisements
26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                           CASE NO. 3:14-CV-05373-RS
                                                    17
           Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 25 of 35




 1                             In re Kitec Plumbing Systems      In re Lumber Liquidators
                               Liability Litig., MDL No. 3:09-   Chinese-Manufactured
 2                             md-2098-F (N.D. Tex.)             Flooring Products Marketing,
                                                                 Sales Practices & Products
 3
                                                                 Liability Litig., MDL No.
 4                                                               1:15-md-2627 (AJT/TRJ)
                                                                 (E.D. Va.)
 5
       Claim forms             5,744                             178,859 (as of 10/9/18 date of
 6     submitted                                                 final approval)
 7
       Amounts                 41 payments for total of          Unknown at this time
 8     distributed to cy       $182,500.00
       pres recipients
 9

10     Administrative costs Invoiced to date -                   Unknown at this time
                            $1,436,744.16
11
       Attorneys’ fees and     $25,000,000.00                    Fees have not yet been
12     costs                                                     awarded but will be up to
                                                                 33.3% of $36,000,000
13                                                               Settlement Fund
14
       Non-monetary relief None                                  $14,000,000 in vouchers
15     available (e.g.,
       discount coupons)
16
       Number of class         N/A                               Unknown at this time
17     members who
       availed themselves
18     of non-monetary
19     relief

20     Aggregate value of      N/A                               Unknown – claims process still
       non-monetary relief                                       pending
21     redeemed by class
       members or
22     assignees or
23     transferees

24     Injunctive relief and                                     N/A
       benefit to class
25

26   \\\

27   \\\

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                       CASE NO. 3:14-CV-05373-RS
                                                   18
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 26 of 35



                      4.      Counsel and the parties are well informed of the strengths and
 1
                              weaknesses of the claims and defenses and support the settlement.
 2
             Because this case has been litigated for more than four years, through a motion for class
 3
     certification and Rule 23(f) petition, summary judgment, and trial preparation, counsel and the
 4
     parties are well versed in the claims and defenses. The Court’s rulings on the various motions
 5
     provided the parties and their counsel with additional insight into the strengths and weaknesses
 6
     of their respective positions. Plaintiffs also engaged in substantial discovery, including
 7
     receiving and reviewing 855,000 pages of documents produced by Lumber Liquidators and
 8
     third parties, and taking 21 depositions. It is with this foundation that Class Counsel, who are
 9
     experienced in litigating, and trying to verdict these types of class action cases, endorse the
10
     settlement. See Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 257 (N.D. Cal. 2015)
11
     (“The trial court is entitled to, and should, rely upon the judgment of experienced counsel for
12
     the parties.” (citation omitted)); Nat'l Rural Telcoms, 221 F.R.D. at 528 (“Great weight is
13
     accorded to the recommendation of counsel, who are most closely acquainted with the facts of
14
     the underlying litigation. This is because parties represented by competent counsel are better
15
     positioned than courts to produce a settlement that fairly reflects each party’s expected outcome
16
     in the litigation.”).
17                    5.      The Settlement Fund will be fairly allocated to Settlement Class
                              Members.
18
             The plan of allocation will be fair and equal to all class members. Class Counsel
19
     suggests two compensation levels, which correspond with the nature of the claims and damages
20
     articulated in this litigation.
21
             Compensation Level One Benefits will be predicated upon amount of Product
22
     purchased and installed in class members’ homes. This information will be determined via
23
     Defendant’s records or by a claimant’s submission. All class members are entitled to submit a
24
     claim and compensation will be determined on a pro-rata basis and equally distributed. Class
25
     counsel anticipates a combination of cash and vouchers to be allocated to Compensation Level
26
     One Benefit claimants.
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                           CASE NO. 3:14-CV-05373-RS
                                                      19
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 27 of 35




 1          Compensation Level Two Benefits are related to actual compensable damage and the
 2   amount of the damage. Claimants will submit the actual or estimated cost of any repairs
 3   directly related to the claims made in this litigation. Claimants will submit photographs of their
 4   flooring following simple claims guidelines that demonstrate a manifestation of the conditions
 5   plead in the operative class complaint, such as warping, gapping, shrinking, cupping and
 6   splintering. The repair estimates must also meet claims guidelines, which will include
 7   statements about the cause of the manifested damage, the scope of the damage, any related non-
 8   flooring elements that are impacted by the intended repair, such as baseboards. Class members
 9   who submit Compensation Level Two Benefits claims will be eligible for Compensation Level
10   One Benefits claims except for a deduction for flooring square footage in an approved
11   Compensation Level Two Benefits claim.
12          Class Counsel, in consultation with the Claims Administrator and prior experiences in
13   similar class cases, estimates the claims rate to range between 10 and 20%. Utilizing that
14   claims rate range, Class Counsel estimates compensation on average to be between 15% and
15   20% of the Flooring purchase price for Compensation Level One Benefits to class members.
16   The average payment is based on an average per home install cost of $1,542. This amount was
17   established during the discovery process.
18          The forgoing is predicated upon Class Counsel’s and the Claims Administrator’s
19   experience in dozens of building product cases. Compensation Level Two Benefits claimants
20   are estimated to have a claims rate between 15% and 25%, however the percentage of
21   Compensation Level Two claimants relative to class size is expected to be lower. That
22   expectation is informed by Defendant’s warranty claim rate for claimants complaining of the
23   manifestation of damage (under 10%), Class Counsel’s interaction with class members, and
24   Class Counsel’s observations of class representatives’ homes as to amount of flooring
25   manifesting damage relative to the total floor area. The estimated range of compensation is
26   between 50% and 65% of the Flooring repair or replacement costs, however amount of damage
27   Flooring and labor rates may alter these estimates.
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     20
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 28 of 35




 1          Once again, claimants will receive a combination of cash and vouchers to be determined
 2   by Class Counsel upon completion of the claims period and identification of eligible claimants.
 3   It is anticipated that Compensation Level Two class members may receive a high pro-rata
 4   distribution than Compensation Level One claimants due to their damaged Flooring, and the
 5   absence of damage in Compensation Level One claimants. In addition, the Claim Form
 6   provides for an election by Compensation Level Two claimants as to whether they prefer more
 7   cash and less Store-credit vouchers or the opposite. Those claimants electing Store-credit
 8   Vouchers will likely receive a higher value compensation.
 9          Plaintiffs will request service awards of $7,500 each. The Ninth Circuit has explained
10   that service awards that are “intended to compensate class representatives for work undertaken
11   on behalf of a class ‘are fairly typical in class action cases.’” In re Online DVD-Rental Antitrust
12   Litig., 779 F.3d 934, 943 (9th Cir. 2015) (citation omitted). The factors courts consider include
13   the class representative’s actions to protect the interests of the class, the degree to which the
14   class has benefitted from those actions, the time and effort the class representative expended in
15   pursuing the litigation, and any risk the class representative assumed. Staton v. Boeing Co., 327
16   F.3d 938, 977 (9th Cir. 2003). Plaintiffs devoted significant time assisting Class Counsel in this
17   case over the past four years, including assisting with development of the case, responding to
18   discovery, being deposed, and having their flooring inspected by Lumber Liquidators. Ram
19   Decl. ¶ 14. Service awards of $7,500 are reasonable and in line with awards approved by
20   federal courts in California and elsewhere. See, e.g., In re Nat’l Collegiate Athletic Ass’n, No.
21   4:14-md-2541-CW, 2017 WL 6040065, at *11 (N.D. Cal. Dec. 6, 2017) (awarding $20,000
22   incentive awards to each of four class representatives and collecting cases approving similar
23   awards); Pelletz v. Weyerhaeuser Co., 592 F. Supp. 2d 1322, 1329-30 & n.9 (W.D. Wash.
24   2009) (collecting cases approving awards ranging from $5,000 to $40,000).
25   \\\
26   \\\
27   \\\
     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                            CASE NO. 3:14-CV-05373-RS
                                                      21
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 29 of 35



                    6.      Class Counsel will request approval of a fair and reasonable fee.
 1
            Class Counsel will file a motion for an attorneys’ fee award of up to 33.33% of the
 2
     Settlement Fund and for reimbursement of their approximately $879,409 in out-of-pocket
 3
     litigation costs. As of March 2019, Class Counsel have incurred over $8,451,396 in lodestar,
 4
     litigating and settling this case. Ram Decl. ¶ 16.
 5
            Class Counsel’s current lodestar is $8,451,396. It will increase. Thus, a 33.33 % fee of
 6
     $28 to $30 million will represent only a modest multiplier for a case where Plaintiffs certified
 7
     six classes, survived summary judgment, and were ready for trial.
 8
            The Court in In re Lumber Liquidators Chinese-Manufactured Flooring Products
 9
     Marketing, Sales Practices & Products Liability Litig., MDL No. 1:15-md-2627 used the face
10
     value of the vouchers, finding that the vouchers were not coupons under CAFA because they
11
     can be redeemed for flooring at the same rate as customers who purchase with cash and do not
12
     require class members to make additional purchases with their own money. Taking the
13
     vouchers at face value, Class Counsel’s fee request represents a multiplier of 1.1 to 1.2 on their
14
     current lodestar, which is within the typical range of multipliers in the Ninth Circuit. See
15
     Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1051 n.6 (9th Cir. 2002) Courts often approve
16
     higher multipliers appropriate when using the lodestar method as a crosscheck for an award
17
     based on the percentage method. See, e.g., Steiner v. Am. Broad Co., Inc., 248 F. App’x 780,
18
     783 (9th Cir. 2007) (multiplier of approximately 6.85 was “well within the range of multipliers
19
     that courts have allowed” when crosschecking a fee based on a percentage of the fund);
20
     Johnson v. Fujitsu Tech. & Bus. of Am., Inc., No. 16-CV-03698-NC, 2018 WL 2183253, at *7
21
     (N.D. Cal. May 11, 2018) (4.375 multiplier was reasonable in crosschecking a fee of 25% of a
22
     settlement fund). Here, Class Counsel’s lodestar will increase (reducing the multiplier) as the
23
     settlement process progresses, including time attending the preliminary approval hearing and, if
24
     the Court grants preliminary approval, overseeing the Settlement Administrator’s work,
25
     responding to class member inquiries about the case, preparing the motion for final approval of
26
     the settlement, and attending the fairness hearing.
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     22
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 30 of 35




 1           Class Counsel will also request reimbursement of $879,409 in litigation costs, which
 2   includes fees paid to experts for their work on the case. These out-of-pocket expenses were
 3   reasonably, necessary, and directly related to the work performed on behalf of the Settlement
 4   Class. Vincent v. Hughes Air W., 557 F.2d 759, 769 (9th Cir. 1977); see also Corson v. Toyota
 5   Motor Sales U.S.A., Inc., No. CV 12-8499-JGB, 2016 WL 1375838, at *9 (C.D. Cal. Apr. 4,
 6   2016) (“Expenses such as reimbursement for travel, meals, lodging, photocopying, long-
 7   distance telephone calls, computer legal research, postage, courier service, mediation, exhibits,
 8   documents scanning, and visual equipment are typically recoverable”); Hopkins v. Stryker
 9   Sales Corp., No. 11-CV-02786-LHK, 2013 WL 496358, at *6 (N.D. Cal. Feb. 6, 2013)
10   (awarding costs for document review, depositions, and experts).
11           C.      The Notice Plan complies with Rule 23(e) and due process.
12           Rule 23(e)(1) states that “[t]he court must direct notice in a reasonable manner to all
13   class members who would be bound by” a proposed settlement, voluntary dismissal, or
14   compromise. Class members are entitled to the “best notice that is practicable under the
15   circumstances” of any proposed settlement before it is finally approved by the Court. Fed. R.
16   Civ. P. 23(c)(2)(B). The amendments to Rule 23(c)(2)(B) provide that “notice may be by one or
17   more of the following: United States mail, electronic means, or other appropriate means.” To
18   comply with due process, notice must be “the best notice practicable under the circumstances,
19   including individual notice to all members who can be identified through reasonable effort.”
20   Amchem, 521 U.S. at 617. The notice must state in plain, easily understood language: (i) the
21   nature of the action; (ii) the definition of the class certified; (iii) the class claims, issues, or
22   defenses; (iv) that a class member may enter an appearance through an attorney if the member
23   so desires; (v) that the court will exclude from the class any member who requests exclusion;
24   (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a class
25   judgment on members under Rule 23(c)(3). Fed. R. Civ. P. 23(c)(2)(B).
26           Class Notice will be by individual mail utilizing the same process previously approved
27   by this Court, supplemented by email, national press release and social media advertisements.

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                               CASE NO. 3:14-CV-05373-RS
                                                        23
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 31 of 35




 1   Green Decl., ¶¶ 11 – 12. Ms. Green estimates the class reach to be approximately 91%. . at ¶
 2   12. The manner and content of the proposed Notice Plan complies with Rule 23 and due
 3   process, as well as the District’s Procedural Guidance for Class Action Settlements. Similar
 4   notice plans are commonly used in class actions like this one and constitute the best notice
 5   practicable under the circumstances. Id.; see, e.g., In re Lumber Liquidators Chinese-
 6   Manufactured Flooring Products Marketing, Sales Practices & Products Liability Litig., MDL
 7   No. 1:15-md-2627 (AJT/TRJ) (E.D. Va.).
 8            D.     The schedule for final approval
 9            The next steps in the settlement approval process are to schedule a Final Approval
10   Hearing, notify Settlement Class Members of the settlement and hearing, and provide
11   Settlement Class Members with the opportunity to submit Claim Forms and object, opt out, or
12   comment on the Settlement. The parties propose the following schedule:
13
      Event                                            Date
14    Notice to be disseminated                        30 days after entry of preliminary approval
                                                       order
15
      Deadline for Settlement Class Members to         Not less than 45 days after notice is sent
16    file and request exclusion
17    Deadline for filing claims ( Claims Period)      180 days after notice is sent
18
      Deadline for Class Members to Object to          15 days after motion for final approval and
19    Settlement.                                      attorney fees
20    Class Counsel to file motion for final           Not less than 120 days after entry of
      approval                                         preliminary approval order
21
      Class Counsel to file motion for attorneys’      Not less than 120 days after entry of
22    fees                                             preliminary approval.
23    Class Counsel Response to objections.            10 days before Final Approval Hearing.

24
      Final Approval Hearing                           45 days after conclusion of the claims period
25

26   \\\

27   \\\

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     24
            Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 32 of 35



                                         V.      CONCLUSION
 1
            Plaintiffs request that the Court enter an order that: (1) certifies the proposed Settlement
 2
     Class for settlement purposes only; (2) grants preliminary approval of the proposed settlement;
 3
     (3) directs notice to be disseminated to Settlement Class Members in the form and manner
 4
     proposed by the parties; (4) appoints CPT to serve as the Settlement Administrator; and (5) sets
 5
     a schedule and hearing date for final approval of the settlement and related deadlines.
 6
     Respectfully Submitted,
 7
     Dated: October 4, 2019                        By: /s/ Jeffrey B. Cereghino
 8
                                                      Jeffrey B. Cereghino, SBN #099480
 9                                                    Email: jbc@cereghinolaw.com
                                                      CEREGHINO LAW GROUP
10                                                    101 Montgomery Street, Suite 1800
                                                      San Francisco, California 94104
11                                                    Telephone: (415) 433-4949
                                                      Facsimile: (415) 433-7311
12

13                                                     Michael F. Ram, SBN #104805
                                                       Email: mram@robinskaplan.com
14                                                     ROBINS KAPLAN LLC
                                                       2440 West El Camino Real, Suite 100
15                                                     Mountain View, California 94040
                                                       Telephone: (650) 784-4040
16
                                                       Facsimile: (650) 784-4041
17
                                                       Charles J. LaDuca, Admitted Pro Hac Vice
18                                                     Email: charles@cuneolaw.com
                                                       Brendan Thompson, Admitted Pro Hac Vice
19                                                     Email: brendant@cuneolaw.com
20                                                     Ralph Michael Smith, Admitted Pro Hac Vice
                                                       Email: mike@cuneolaw.com
21                                                     CUNEO GILBERT & LaDUCA, LLP
                                                       4725 Wisconsin Avenue, NW, Suite 200
22                                                     Washington, DC 200016
                                                       Telephone: (202) 789-3960
23                                                     Facsimile: (202) 789-1813
24
                                                   Class Counsel
25

26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT                          CASE NO. 3:14-CV-05373-RS
                                                     25
          Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 33 of 35



                                           Beth E. Terrell, SBN #178181
 1
                                           Email: bterrell@terrellmarshall.com
 2                                         Jennifer Rust Murray
                                           Email: jmurray@terrellmarshall.com
 3                                         TERRELL MARSHALL LAW GROUP
                                           PLLC
 4                                         936 North 34th Street, Suite 300
                                           Seattle, Washington 98103-8869
 5
                                           Telephone: (206) 816-6603
 6                                         Facsimile: (206) 319-5450

 7                                         Jordan L. Chaikin, Admitted Pro Hac Vice
                                           Email: jchaikin@yourlawyer.com
 8                                         PARKER WAICHMAN LLP
                                           27300 Riverview Center Blvd., Suite 103
 9
                                           Bonita Springs, Florida 34134
10                                         Telephone: (239) 390-1000
                                           Facsimile: (239) 390-0055
11
                                           Michael McShane
12                                         Email: mmcshane@audetlaw.com
13                                         Jonas P. Mann
                                           Email: jmann@audetlaw.com
14                                         AUDET & PARTNERS, LLP
                                           221 Main Street, Suite 1460
15                                         San Francisco, California 94105
                                           Telephone: (415) 568-2555
16                                         Facsimile: (415) 568-2556
17
                                           Robert K. Shelquist, Admitted Pro Hac Vice
18                                         Email: rkshelquist@locklaw.com
                                           Rebecca A. Peterson, SBN #241858
19                                         Email: rapeterson@locklaw.com
                                           LOCKRIDGE GRINDAL NAUEN
20                                         100 Washington Avenue South, Suite 2200
21                                         Minneapolis, Minnesota 55401
                                           Telephone: (612) 339-6900
22                                         Facsimile: (612) 339-0981

23                                         Charles E. Schaffer, Admitted Pro Hac Vice
                                           Email: cschaffer@lfsblaw.com
24
                                           LEVIN, FISHBEIN, SEDRAN & BERMAN
25                                         510 Walnut Street, Suite 500
                                           Philadelphia, Pennsylvania 19106
26                                         Telephone: (215) 592-1500
                                           Facsimile: (215) 592-4663
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT            CASE NO. 3:14-CV-05373-RS
                                          26
          Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 34 of 35




 1
                                           Erica C. Mirabella
 2                                         Email: erica@mirabellallc.com
                                           132 Boylston Street, 5th Floor
 3                                         Boston, Massachusetts 02116
                                           Telephone: (617) 580-8270
 4
                                           Daniel C. Calvert, Admitted Pro Hac Vice
 5
                                           Email: dcalvert@yourlawyer.com
 6                                         PARKER WAICHMAN LLP
                                           27300 Riverview Center Blvd., Suite 103
 7                                         Bonita Springs, Florida 34134
                                           Telephone: (239) 390-1000
 8                                         Facsimile: (239) 390-0055
 9
                                        Additional Plaintiffs’ Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT              CASE NO. 3:14-CV-05373-RS
                                          27
     Case 3:14-cv-05373-RS Document 270 Filed 10/04/19 Page 35 of 35

                                    CERTIFICATE OF SERVICE
 1

 2    I, Michael F. Ram, hereby certify that on October 4, 2019, I electronically filed the foregoing
      with the Clerk of the Court using the CM/ECF system which will send notification of such
 3    filing to the following:
 4                                   David S. Reidy (SBN 225904)
                                      dreidy@mcguirewoods.com
 5                                   Anthony Q. Le (SBN 300660)
                                        ale@mcguirewoods.com
 6                                      MCGUIREWOODS LLP
                                   Two Embarcadero Center, Suite 1300
 7                                      San Francisco, CA 94111
                                        Telephone: 415.844.9944
 8                                      Facsimile: 415.844.9922
 9                                  Bethany G. Lukitsch (SBN 314376)
                                      blukitsch@mcguirewoods.com
10                                       MCGUIREWOODS LLP
                                            Wells Fargo Center
11                                             South Tower
                                      355 S. Grand Ave., Suite 4200
12                                    Los Angeles, CA 90071-3103
                                         Telephone: 213.457.9875
13                                       Facsimile: 213.457.9895
14                                    Diane Flannery (Pro Hac Vice)
                                      dflannery@mcguirewoods.com
15                                      Robert Francis Redmond, Jr.
                                      rredmond@mcguirewoods.com
16                                       Christopher Edward Trible
                                        ctrible@mcguirewoods.com
17                                       MCGUIREWOODS LLP
                                            800 East Canal Street
18                                    Richmond, Virginia 23219-3916
                                         Telephone: 804.775.1015
19                                        Facsimile: 804.698.2047
20                            Attorneys for Defendant Lumber Liquidators, Inc.
21
           Dated this 4th Day of October, 2019
22
                                                         ROBINS KAPLAN LLP
23

24                                                       By: /s/ Michael F. Ram
                                                                Michael F. Ram
25
                                                          Michael F. Ram, SBN #104805
26                                                        mram@robinskaplan.com
                                                          2440 West El Camino Real, Suite 100
27                                                        Mountain View, California 94040
                                                          Telephone: (650) 784-4040
28
                                                          Attorneys for Plaintiffs and Proposed Class


                                          Certificate of Service                                        1
